DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a wearable device” in claims 1 and 11. Although “a wearable device” is characterized by #7 and described in [28] and [30], it is unclear what structural components or details #7 is pointing to in Fig. 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In [30], the reference character “2” is referred to as “a pressure pulse signal” and then in [32], the reference character “2” is referred to as “arterial pressure”.  
In [30], the reference character “3” is referred to as “a respiratory signal” and then in [32], the reference character “3” is referred to as “respiration”.  
Appropriate correction is required.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Regarding claim 5, “The method of claim wherein 4” should be “The method of claim 4 wherein”.
Regarding claim 15, “The method of claim wherein 14” should be “The method of claim 14 wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
	determining a number of parameters of the person including a pulse paradoxus; and 
	determining the pulmonary airway resistance in the person based at least in part upon at least a subset of the number of parameters. 
The independent claim 11 recites:
determining a number of parameters of the person including a pulse paradoxus; and 
	determining the pulmonary airway resistance in the person based at least in part upon at least a subset of the number of parameters. 

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, an experienced clinician can perform the claimed step of determining by mentally looking at a graph of pulmonary airway resistance and determining a number of parameters to find the pulmonary airway resistance. The experienced clinician can then generate an image of pulmonary airway resistance.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.

Regarding the dependent claims 2-10 and dependent claims 12-20, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-10 and 12-20 recite steps (e.g. determining, comparing, detecting, measuring, differentiating, employing, calculating, generating, outputting and indexing) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, comparing, detecting, measuring, differentiating, employing, calculating, generating, outputting and indexing merely invoke a computer as a tool.
The data-gathering step (detecting) and the data-output step (generating and outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, comparing, detecting, measuring, differentiating, employing, calculating, generating, outputting and indexing.
 The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about airway resistance. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, comparing, detecting, measuring, differentiating, employing, calculating, generating, outputting and indexing. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a processor apparatus with a processor and a storage, an input apparatus, an output apparatus and a wearable device

Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited by applicant:
Arnold, D. et al., "Noninvasive assessment of asthma severity using pulse oximeter plethysmograph estimate of pulsus paradoxus physiology", Pulmonary Medicine, 2010	.
Rayner, J. et al., "Continuous Noninvasive Measurement of Pulsus Paradoxus Complements Medical Decision Making in Assessment of Acute Asthma Severity", September 2006.	
the non-patent literature cited herewith:
Khan, Yasser, et al. "Monitoring of vital signs with flexible and wearable medical devices." Advanced materials 28.22 (2016): 4373-4395.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siu (US 20170209074 A1).

With respect to claim 1, Siu discloses
A method (see paragraph 0038-0039, method) of non-invasively (see paragraph 0038-0039, implemented by the PDP #20; and see paragraph 0032, PDP is a pleth data processor connected to a pulse oximeter that is non-invasive) determining a pulmonary airway resistance in a person (see paragraph 0038-0039, assessing respiratory distress or effort of a mammal patient), comprising: 
detecting a pulsatile blood pressure pulse of the person with a wearable device worn by the person (see paragraph 0043, the pleth waveform that is measured by a plethysmograph, for example a pulse oximeter worn by a person, includes four pulse beat points and reflects variations in time of blood pressure); 
based at least in part upon the pulsatile blood pressure pulse, determining a number of parameters of the person including a pulsus paradoxus (see paragraph 0036, the PDP may be configured to generate based on the pleth waveform a measure or indicator of a respiratory distress or effort in the patient and the measure or indicator generally relates to pulsus paradoxus; and see paragraph 0041, analysis of the waveform to detect presence or a degree of pulses paradoxus in patient); 
determining the pulmonary airway resistance in the person based at least in part upon at least a subset of the number of parameters (see paragraph 0033, a pleth signal or data that includes a pulsatile component; see paragraph 0041, the waveform is analyzed for information indicative of respiratory distress or effort for the patient by detecting the presence or a degree of pulses paradoxus in the patient; and see paragraph 0063, the method is adapted to detect, access and monitor medical conditions that affect pulmonary function of patient), and 
generating an output that is representative at least in part of the pulmonary airway resistance (see paragraph 0048, output as the respiratory index, RI, or oximetric respiratory index, ORI; and see paragraph 0041, the waveform is analyzed for information indicative of respiratory distress or effort for the patient by detecting the presence or a degree of pulses paradoxus in the patient).

With respect to claim 2, all limitations of claim 1 apply in which Siu further discloses determining the pulsus paradoxus by comparing an amplitude of a systolic peak the pulsatile blood pressure pulse during an inspiratory phase of the person with another amplitude of another systolic peak the pulsatile blood pressure pulse during an expiratory phase of the person (see paragraph 0039 and Fig. 4-5, the pleth waveform, P(t), is representative of a peripheral blood flow in a patent over a plurality of respiratory cycles; see paragraph 0040 and Fig. 4-5, a second waveform AUC(t) is determined from the pleth waveform P(t) where a respiratory cycle is understood to include an inhalation followed by an exhalation; see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient; and see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure).

With respect to claim 3, all limitations of claim 1 apply in which Siu further discloses the detecting of the pulsatile blood pressure pulse comprises detecting a pulsatile blood pressure waveform of the person (see paragraph 0043, the pleth waveform, P(t), shown in Fig. 4, reflects variations in time of the arterial blood pressure of the patient as detected by a plethysmograph), and wherein the determining of the number of parameters comprises determining the number of parameters based at least in part upon the pulsatile blood pressure waveform (see paragraph 0040, a second waveform AUC(t) is determined from the pleth waveform P(t); and see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient.

With respect to claim 4, all limitations of claim 3 apply in which Siu further discloses determining the pulsus paradoxus by comparing an area under a portion of the pulsatile blood pressure waveform during an inspiratory phase of the person with another area under another portion of the pulsatile blood pressure waveform during an expiratory phase of the person (see paragraph 0040 and Fig. 4-5, a second waveform AUC(t) which is the area under the curve from the pleth waveform P(t) where a respiratory cycle is understood to include an inhalation followed by an exhalation; see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient; and see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure).

With respect to claim 5, all limitations of claim 4 apply in which Siu further discloses the portion of the pulsatile blood pressure waveform comprises at least one of a systolic peak and a diastolic peak (see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure where there are four pulse beat periods), and wherein the another portion of the pulsatile blood pressure waveform comprises at least one of another systolic peak and another diastolic peak (see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure where there are four pulse beat periods),

With respect to claim 6, all limitations of claim 3 apply in which Siu further discloses determining among the number of parameters at least one of a heart rate variability and a respiration rate variability (see paragraph 0048, the respiration rate may be measured based on the AUC waveform); and determining the pulmonary airway resistance based at least in part upon the at least one of the heart rate variability and the respiration rate variability (see paragraph 0048, the values determined from the AUC waveform provides a measure of the respiratory effort or distress for the patient).

With respect to claim 7, all limitations of claim 1 apply in which Siu further discloses measuring an activity level of the person (see paragraph 0074, sudden movements by the patient can cause the pleth signal to fluctuate and those are identified and excluded from computing the AUC values); and differentiating an exertion due to respiratory resistance from another exertion due to the activity level in the determining of the pulmonary airway resistance (see paragraph 0074, sudden movements by the patient can cause the pleth signal to fluctuate and those are identified and excluded from computing the AUC values).

With respect to claim 9, all limitations of claim 1 apply in which Siu further discloses calculating at least one of a trend over time of the pulmonary airway resistance and a comparison of the pulmonary airway resistance with a threshold value (see paragraph 0060-0061, the pleth waveform may be measured by the pulse oximeter as timed breathing and timed breathing may be used to calibrate data); and generating as at least a part of the output the at least one of the trend over time and the comparison (see paragraph 0060-0061, a display device as the output device #30 is included to display a breathing time in the form of a bar that rises and falls to the patient and the timed breathing may be used when the patient’s respiratory function is assessed).

With respect to claim 10, all limitations of claim 9 apply in which Siu further discloses outputting as the at least a part of the output the trend over time (see paragraph 0060-0061, a display device as the output device #30 is included to display a breathing time in the form of a bar that rises and falls to the patient and the timed breathing may be used when the patient’s respiratory function is assessed); and indexing the trend over time with at least one of an activity level of the person over time and a recovery level of the person over time (see paragraph 0062, a patients respiratory function can be monitored over an extended period of time to detect changes in the patient’s respiratory condition in response to a medicine).

With respect to claim 11, Siu discloses an apparatus structured to non-invasively determine a pulmonary airway resistance in a person (see paragraph 0032 and Fig. 1-2, apparatus for assessing respiratory distress or effort in a mammalian patient), comprising: 
a processor apparatus (see paragraph 0042 and Fig. 2, PDP #20) comprising a processor (see paragraph 0042 and Fig. 2, processor #250) and a storage (see paragraph 0042 and Fig. 2, memory #230); 
an input apparatus structured to provide input signals to the processor apparatus (see paragraph 0035 and Fig. 1, oximeter signal processor connects to the PDP to give plethysmography data); 
an output apparatus structured to receive output signals from the processor apparatus (see paragraph 0061 and Fig. 1, output device #30 receives signals from PDP to display); 
a wearable device having situated therein at least a portion of at least one of the processor apparatus, the input apparatus, and the output apparatus (see paragraph 0033 and Fig. 1, the pulse oximeter may be embodied in the form of a wearable electronics device such as a smart watch and has the PDP, oximeter signal processor and output device as a part of it); and 
the storage having stored therein a number of instructions, which, when executed on the processor, cause the apparatus to perform a number of operations comprising (see paragraph 0042, memory stores instructions executable by the processor): 
detecting a pulsatile blood pressure pulse of the person with a wearable device worn by the person (see paragraph 0043, the pleth waveform that is measured by a plethysmograph, for example a pulse oximeter worn by a person, includes four pulse beat points and reflects variations in time of blood pressure); 
based at least in part upon the pulsatile blood pressure pulse, determining a number of parameters of the person including a pulsus paradoxus (see paragraph 0036, the PDP may be configured to generate based on the pleth waveform a measure or indicator of a respiratory distress or effort in the patient and the measure or indicator generally relates to pulsus paradoxus; and see paragraph 0041, analysis of the waveform to detect presence or a degree of pulses paradoxus in patient); 
determining the pulmonary airway resistance in the person based at least in part upon at least a subset of the number of parameters (see paragraph 0033, a pleth signal or data that includes a pulsatile component; see paragraph 0041, the waveform is analyzed for information indicative of respiratory distress or effort for the patient by detecting the presence or a degree of pulses paradoxus in the patient; and see paragraph 0063, the method is adapted to detect, access and monitor medical conditions that affect pulmonary function of patient), and 
generating an output that is representative at least in part of the pulmonary airway resistance (see paragraph 0048, output as the respiratory index, RI, or oximetric respiratory index, ORI; and see paragraph 0041, the waveform is analyzed for information indicative of respiratory distress or effort for the patient by detecting the presence or a degree of pulses paradoxus in the patient).

With respect to claim 12, all limitations of claim 11 apply in which Siu further discloses determining the pulsus paradoxus by comparing an amplitude of a systolic peak the pulsatile blood pressure pulse during an inspiratory phase of the person with another amplitude of another systolic peak the pulsatile blood pressure pulse during an expiratory phase of the person (see paragraph 0039 and Fig. 4-5, the pleth waveform, P(t), is representative of a peripheral blood flow in a patent over a plurality of respiratory cycles; see paragraph 0040 and Fig. 4-5, a second waveform AUC(t) is determined from the pleth waveform P(t) where a respiratory cycle is understood to include an inhalation followed by an exhalation; see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient; and see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure).

With respect to claim 13, all limitations of claim 11 apply in which Siu further discloses the detecting of the pulsatile blood pressure pulse comprises detecting a pulsatile blood pressure waveform of the person (see paragraph 0043, the pleth waveform, P(t), shown in Fig. 4, reflects variations in time of the arterial blood pressure of the patient as detected by a plethysmograph), and wherein the determining of the number of parameters comprises determining the number of parameters based at least in part upon the pulsatile blood pressure waveform (see paragraph 0040, a second waveform AUC(t) is determined from the pleth waveform P(t); and see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient.

With respect to claim 14, all limitations of claim 13 apply in which Siu further discloses determining the pulsus paradoxus by comparing an area under a portion of the pulsatile blood pressure waveform during an inspiratory phase of the person with another area under another portion of the pulsatile blood pressure waveform during an expiratory phase of the person (see paragraph 0040 and Fig. 4-5, a second waveform AUC(t) which is the area under the curve from the pleth waveform P(t) where a respiratory cycle is understood to include an inhalation followed by an exhalation; see paragraph 0041 and Fig. 4-5, the second waveform may be analyzed to detect the presence or a degree of pulses paradoxus in the patient; and see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure).

With respect to claim 15, all limitations of claim 14 apply in which Siu further discloses the portion of the pulsatile blood pressure waveform comprises at least one of a systolic peak and a diastolic peak (see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure where there are four pulse beat periods), and wherein the another portion of the pulsatile blood pressure waveform comprises at least one of another systolic peak and another diastolic peak (see paragraph 0043 and Fig. 4-5, #311 corresponds to systolic blood pressure and #312 corresponds to diastolic blood pressure where there are four pulse beat periods).

With respect to claim 16, all limitations of claim 13 apply in which Siu further discloses determining among the number of parameters at least one of a heart rate variability and a respiration rate variability (see paragraph 0048, the respiration rate may be measured based on the AUC waveform); and determining the pulmonary airway resistance based at least in part upon the at least one of the heart rate variability and the respiration rate variability (see paragraph 0048, the values determined from the AUC waveform provides a measure of the respiratory effort or distress for the patient).

With respect to claim 17, all limitations of claim 11 apply in which Siu further discloses measuring an activity level of the person (see paragraph 0074, sudden movements by the patient can cause the pleth signal to fluctuate and those are identified and excluded from computing the AUC values); and differentiating an exertion due to respiratory resistance from another exertion due to the activity level in the determining of the pulmonary airway resistance (see paragraph 0074, sudden movements by the patient can cause the pleth signal to fluctuate and those are identified and excluded from computing the AUC values).

With respect to claim 19, all limitations of claim 1 apply in which Siu further discloses calculating at least one of a trend over time of the pulmonary airway resistance and a comparison of the pulmonary airway resistance with a threshold value (see paragraph 0060-0061, the pleth waveform may be measured by the pulse oximeter as timed breathing and timed breathing may be used to calibrate data); and generating as at least a part of the output the at least one of the trend over time and the comparison (see paragraph 0060-0061, a display device as the output device #30 is included to display a breathing time in the form of a bar that rises and falls to the patient and the timed breathing may be used when the patient’s respiratory function is assessed).

With respect to claim 20, all limitations of claim 19 apply in which Siu further discloses outputting as the at least a part of the output the trend over time (see paragraph 0060-0061, a display device as the output device #30 is included to display a breathing time in the form of a bar that rises and falls to the patient and the timed breathing may be used when the patient’s respiratory function is assessed); and indexing the trend over time with at least one of an activity level of the person over time and a recovery level of the person over time (see paragraph 0062, a patients respiratory function can be monitored over an extended period of time to detect changes in the patient’s respiratory condition in response to a medicine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Teixeira (US 20190012608 A1). 

With respect to claim 8, all limitations of claim 7 apply in which Siu does not disclose measuring as a contextual factor at least one of an altitude, an air temperature, an air density, and an air pollution level that is experienced by the person and employing the contextual factor in the differentiating.
	Teixeira teaches at least one of an altitude, an air temperature, an air density, and an air pollution level (see paragraph 0318, environment meter senses temperature, pressure, humidity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to have modified Siu by measuring environmental factors as taught by Teixeira and then using them in differentiating because it would have resulted in the predictable result of calibration and error correction due to environmental forces (Teixeira: see paragraph 0318) felt by a patient.

With respect to claim 18, all limitations of claim 17 apply in which Siu does not disclose measuring as a contextual factor at least one of an altitude, an air temperature, an air density, and an air pollution level that is experienced by the person and employing the contextual factor in the differentiating.
	Teixeira teaches at least one of an altitude, an air temperature, an air density, and an air pollution level (see paragraph 0318, environment meter senses temperature, pressure, humidity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to have modified Siu by measuring environmental factors as taught by Teixeira and then using them in differentiating because it would have resulted in the predictable result of calibration and error correction due to environmental forces (Teixeira: see paragraph 0318) felt by a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791